


Exhibit 10.23
Confidential Treatment Requested
EXECUTION VERSION




AMENDMENT NUMBER FIVE
to the
Transactions Terms Letter
Dated as of January 30, 2013
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 20th day of
September, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Transaction Terms Letter, dated as of
January 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Terms Letter”), between Buyer and Seller. Reference is hereby made to
that certain Amended and Restated Master Repurchase Agreement, dated as of
October 21, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), between Seller and Buyer.


WHEREAS, Buyer and Seller have previously entered into the Terms Letter and the
Agreement pursuant to which Buyer may, from time to time, purchase certain
mortgage loans from Seller and Seller agrees to sell certain mortgage loans to
Buyer under a master repurchase facility; and


WHEREAS, Buyer and Seller hereby agree that the Agreement shall be amended as
more fully provided herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of September 20, 2013 (the “Effective Date”)
the Terms Letter is hereby amended as follows:


(a)The Terms Letter is hereby amended by deleting the definitions of “Aggregate
Transaction Limit” and “Committed Amount” in their entirety thereof and
replacing each respective term with the following (modified text underlined for
review purposes):


Aggregate Transaction Limit:
(i) Until and including October 7, 2013, $1,250,000,000, (ii) for the period
commencing on October 8, 2013 through and including October 20, 2013,
$898,500,000, and (iii) at all times thereafter, $750,000,000, consisting of the
sum of the Committed Amount and the Uncommitted Amount; which amount may be
increased from time to time at Buyer’s sole discretion as provided in the
definition of Uncommitted Amount. In the event Buyer agrees to a Temporary
Increase pursuant to Section 2.10, the Aggregate





--------------------------------------------------------------------------------




Transaction Limit shall equal the Temporary Aggregate Transaction Limit until
such time as the Temporary Increase terminates.
Committed Amount:
(i) Until and including October 7, 2013, $1,250,000,000, (ii) for the period
commencing on October 8, 2013 through and including October 20, 2013,
$898,500,000, and at all times thereafter, $750,000,000.

(b)    The Terms Letter is hereby amended by deleting clause “(b)” of the
definition of “Eligible Loans” in its entirety thereof and replacing it with the
following (modified text underlined for review purposes):
(b)
except for Aged Mortgage Loans, the Purchase Date for such Mortgage Loan is not
more than thirty (30) days past the origination date for such Mortgage Loan;

(c)    The Terms Letter is hereby amended by deleting clause “(l)” of the
definition of “Eligible Loans” in its entirety thereof and replacing it with the
following (modified text underlined for review purposes):


(l)
except for Aged Mortgage Loans, such Mortgage Loan has not been repurchased by
Seller from any Person to whom such Mortgage Loan was previously sold (including
transfers in connection with securitizations);

(d)    The definition of “Eligible Loans” in the Terms Letter is hereby amended
by (i) deleting “and” at the end of clause “(n)” thereof, (ii) deleting “.” at
the end of clause “(o)” thereof and replacing it with “;” and (iii) inserting
the following new clauses “(p)” and “(q)” immediately after clause “(o)”
thereof:


(p)
the Purchase Price of such Mortgage Loan, when added to the Aggregate
Outstanding Purchase Price of all Purchased Mortgage Loans of the same Type,
shall not exceed the related Type Sublimit; and

(q)
if such Mortgage Loan is an Aged Mortgage Loan, it is acceptable to Buyer in its
sole discretion.

(e)    The Terms Letter is hereby amended by deleting Schedule 1 thereof in its
entirety and replacing it with the form of Annex One attached hereto (modified
text underlined for review purposes).


SECTION 2.Condition Precedent. As a condition precedent to the effectiveness of
this Amendment, Seller shall remit to Buyer a pro-rated facility fee (the
“Additional Facility Fee”) equal to $61,875. The Additional Facility Fee shall
be deemed due, earned and payable in full on the date hereof. Upon early
termination of the Agreement, no portion of the Additional Facility Fee will be
refunded to Seller.


SECTION 3.Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and out of pocket costs and expenses of the legal counsel
Buyer incurred in connection with this Amendment, in accordance with Section
12.2 of the Agreement.






--------------------------------------------------------------------------------




SECTION 4.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement and the Terms
Letter, as applicable.


SECTION 5.Limited Effect. Except as amended hereby, the Terms Letter shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Terms Letter or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Terms Letter,
any reference in any of such items to the Terms Letter being sufficient to refer
to the Terms Letter as amended hereby.


SECTION 6.Representations. In order to induce Buyer to execute and deliver this
Amendment, Seller hereby represents to Buyer that as of the date hereof, (i)
Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, and (ii) no
Potential Default or Event of Default has occurred and is continuing under the
Principal Agreements.


SECTION 7.Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
By: /s/ Adam Robitshek                          .
Name: Adam Robitshek
Title: Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Amar Patel                          .
Name: Amar Patel
Title: EVP





